Citation Nr: 0206267	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-51 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of bilateral plantar fasciitis, currently 
rated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for a 
retained metal fragment lateral to the right eye and 
pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active duty from August 1984 to April 1994.

This appeal arose from two rating decisions of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  In May 1995, the RO granted service 
connection for bilateral plantar fasciitis and assigned a 
noncompensable evaluation.  The evaluation was increased to 
10 percent in a February 1996 Supplemental Statement of the 
Case.  In June 1995, the RO granted service connection for a 
retained metal fragment lateral to the right eye and 
pterygium and assigned a noncompensable evaluation.

The veteran withdrew his claims of service connection for 
Hepatitis B and an increased evaluation for lumbar disc 
syndrome at the May 2000 Travel Board hearing.

In August 2000, the Board remanded this case for additional 
development.  The RO completed that development, whereupon 
the case is once again before the Board.  


FINDINGS OF FACT

1.  Bilateral plantar fasciitis results in symptoms analogous 
to no more than moderate pes planus.

2.  A retained metal fragment lateral to the right eye and 
pterygium is asymptomatic.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5276 (2001).

2.  The criteria for a compensable evaluation for a retained 
metal fragment lateral to the right eye and pterygium have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Code 6009 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the course of this appeal, the RO granted service 
connection for the disorders the ratings of which are now at 
issue and assigned those disorders initial evaluations.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Plantar Fasciitis

Examination of the feet in September 1994 revealed no 
swelling and no calluses.  
The examiner was unable to find any abnormalities, and x-rays 
were normal.  

Examination of the feet in November 1995 revealed moderate 
bilateral pes planus with multiple callosities.  There were 
no other abnormal findings, and diagnoses included 
intermittent mild bilateral plantar fasciitis and bilateral 
calcaneal callosities.   

According to a May 1998 letter from a private physician, 
bilateral plantar fasciitis resulted in continued pain on the 
plantar region of the feet aggravated by walking.  That 
letter indicated that there was swelling of the feet, as well 
as calluses.  That same physician expressed a similar opinion 
in September 1990.

During an examination in March 2001, the veteran indicated 
that he used over the counter arch supports.  He reported no 
periods of flare-up, although he indicated that pain 
increased with activity.  Examination revealed active 
resistance of the muscles of the feet and legs, and the 
examiner indicated that range of motion was unaffected by the 
veteran's problem.  There was some pain on palpation, and 
there were mild heel calluses.  X-ray examination was 
essentially normal, and the diagnosis was bilateral plantar 
fasciitis.  

Post service treatment records document that the veteran 
sought treatment through the VA in March 2001 and was cast 
for orthoses.  Examination by a treating podiatrist in April 
2001 revealed medium arches, average range of motion, and an 
absence of corns or calluses.

Bilateral plantar fasciitis is evaluated as 10 percent 
disabling under diagnostic code 5277.  Bilateral weak foot is 
a symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  Rating of the 
disability requires rating of the underlying condition, with 
a minimum rating of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The RO has rated the veteran's disability by analogy to pes 
planus, and the Board has considered the possibility of 
assigning a higher evaluation by analogy to pes planus.  
However, the veteran's symptoms are not sufficiently severe 
to warrant a higher evaluation under that diagnostic code.  

Bilateral pes planus warrants a 30 percent evaluation if 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent evaluation contemplates moderate 
disability, with the "weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet."  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Although there is some evidence of callosities, a number of 
examinations have failed to reveal any callosities at all, 
examination in March 2001 revealed calluses characterized 
only as mild, and examination in November 1995 resulted in a 
characterization of plantar fasciitis as mild.  Although the 
claims file contains two letters from the same private 
physician indicating that the veteran received treatment, 
that letter does not indicate the extent or frequency of any 
treatment received.  During a hearing in May 2000, the 
veteran, although he complained of pain, indicated that his 
disorder, which resulted in calluses, did not require 
prescription devices or treatment consisting of shaving of 
the calluses.  The veteran did not seek treatment through a 
VA facility until March 20001, and the veteran's feet 
appeared normal at that time.  According to the March 2001 
examiner, range of motion is unaffected, and examination has 
not revealed objective evidence of marked deformity.  The 
Board finds that the veteran's disability is analogous in 
severity to pes planus that is no more than moderate.  A 
higher evaluation is unwarranted.  


Right Eye

A retained metal fragment lateral to the right eye, together 
with a pterygium, is evaluated as noncompensable under 
diagnostic code 6009.  Unhealed injuries of the eye are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating, 
during active pathology, is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  

During a September 1994 VA examination, the veteran reported 
undergoing a keratotomy.  Examination revealed vision 
consisting of 20/25 in the right eye, improved to 20/20 with 
glasses, and 20/20 in the left eye.  There was no diplopia 
and field of vision was normal.  The diagnosis was normal eye 
radial keratomy done.  

In November 1995, the veteran complained of watering and 
discharge in the right eye.  Examination revealed normal 
visual acuity, normal field of vision, and no diplopia.  The 
diagnosis was a normal eye examination.  

In December 2000, the veteran underwent a VA eye examination.  
As before, field of vision was normal, and there was no 
diplopia.  Vision was 20/15 in the right eye, and 20/25, 
corrected to 20/20 with glasses, in the left eye.  
Examination also revealed pinguicula, more prominent in the 
right eye, but did not reveal pterygium.  

Examination has not revealed pterygium and has not revealed 
any significant loss of vision or any abnormality in the 
function of the eye.  Although the veteran complains of eye 
pain, examination has not revealed any objective findings 
that would substantiate these complaints.  The Board is 
constrained to conclude that the veteran's disability is 
essentially asymptomatic.  A compensable evaluation is 
unwarranted.  


Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has considered and applied the VCAA.  It is unclear 
whether the 
RO also considered regulations promulgated in furtherance of 
the VCAA.  However, the Board finds that, in either event, 
VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The veteran and his representative have been 
notified in the statement and supplemental statements of the 
case of the type of evidence needed to substantiate his 
claims.  Furthermore, VA has obtained all pertinent evidence 
identified by the veteran.  The veteran has not requested 
that VA obtain any evidence that could not be obtained, and, 
thus, there is no duty to notify the veteran of evidence that 
VA was unable to obtain.  

The veteran has tendered submissions, dated May 1998 and 
September 2000, from a physician that reference treatment for 
plantar fasciitis through a private clinic.  During a May 
2000 hearing, the veteran indicated that he had received 
treatment from an ophthalmologist, Dr. Perry.  Records of 
treatment from those physicians do not appear in the claims 
file.  However, the RO, in August 2000, contacted the veteran 
and requested releases to obtain records of private health 
care providers.  The veteran did not respond to that request 
for information and, furthermore, has not indicated that he 
wishes to have any additional private medical records 
considered in connection with his claim.  The VA has 
discharged any duty to solicit the identity of private 
treatment records and no additional duty to obtain those 
records exists.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded all necessary examinations.  No additional 
examination is needed in order to resolve the issues before 
the Board, and, therefore, no additional examination is 
warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the veteran in this case.  

The veteran's representative has asserted in a May 2002 
submission that the RO failed to comply with the Board's 
remand and cites Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran's representative, however, fails to indicate how 
it is that the RO failed to comply with the Board's remand.  

In its August 2000 remand, the Board directed the RO to 
obtain records of medical providers after securing necessary 
releases and to afford the veteran medical examinations 
designed to determine the severity of the veteran's 
disabilities.  The RO's August 2000, request for information, 
to which the veteran did not reply, together with the VA 
examinations provided, constitute compliance with the Board's 
remand.  Further development and further expenditure of VA's 
resources is not warranted.

ORDER

The appeal is denied. 



		
	C. P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

